DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 04/28/2022 has been entered and made of record.
3.	Claims 1-16 are currently pending.

Terminal Disclaimer 
4.	The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/466,766 has been reviewed and are accepted. The terminal disclaimer has been recorded.

    Response to Arguments
5.	The applicant's arguments filed on 04/28/2022 regarding claims 1, 4-5, 8-9, 12-13 and 16 have been fully considered but they are not persuasive. 
Regarding claims 1, 5, 9 and 13, applicant argued that Uchino does not disclose “in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH, and the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell”. (Applicant, page 8-12, Remarks Made in an Amendment dated 04/28/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. During examination proceedings, claims are given their broadest reasonable interpretation and cited references need to be considered as a whole when analyzing whether the references satisfy the claims rational.
As a support of evidence, Uchino discloses:
“FIG. 1 (c) shows a case where CA is configured and, at a transmission timing of uplink control information, a PUCCH is configured on PCell, a PUSCH is configured on SCell, and PUSCH-PUCCH simultaneous transmission is available. In this case, the uplink control information is transmitted by the PUCCH of the PCell.” (Fig. 1 (c), paragraph [0012]). 
“The radio configuration management unit 13 is a functional unit configured to execute and manage assignment of uplink/downlink radio resources and the like based on downlink control information received via a PDCCH (Physical Downlink Control Channel) from the radio base station eNB. Also, the radio configuration management unit 13 is a storage unit for storing various pieces of radio configuration information” (paragraph [0047]). 
“In the present embodiment, in each timing (in units of subframes, for example), for each cell for uplink in CA, the radio configuration management unit 13 holds information indicating whether a resource of a PUCCH is assigned (whether there is a PUCCH), information indicating whether a resource of a PUSCH is assigned (whether there is a PUSCH, in other words, whether a PUSCH is set), and information indicating whether PUSCH-PUCCH simultaneous transmission is available. By referring to the radio configuration management unit 13, the user apparatus UE can ascertain availability of use of a PUCCH, availability of use of a PUSCH, and availability of PUSCH-PUSCH simultaneous transmission for each cell and for each timing” (paragraph [0048]). 
“In the present embodiment, in each timing (in units of subframes, for example), in each UE, for each cell for uplink forming CA, the radio configuration management unit 23 holds information indicating which resource is assigned for a PUCCH, information indicating which resource is assigned for a PUSCH, and information indicating whether PUSCH-PUCCH simultaneous transmission is available. By referring to the radio configuration management unit 23, the radio base station eNB can ascertain a resource of a PUCCH, a resource of a PUSCH, and availability of PUSCH-PUCCH simultaneous transmission for each cell of each UE.” (paragraph [0052]). 
Clearly, Uchino teaches the claimed limitation “in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH, and the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell”.
Additionally, Marinier discloses:
“In an example, such as an example method, the WTRU may route UCI on resources of a serving cell of a licensed band. The WTRU may determine that the applicable UCI may be transmitted using uplink resources of a serving cell of the WTRU's configuration associated with a carrier in a frequency band used for licensed operation. The WTRU may make such determination independently of whether or not the WTRU has an uplink transmission scheduled for uplink resources of a LAA-Cell” (paragraph [0277]). 
“Such applicable UCI may be determined according to at least one of the following. The WTRU may not transmit any UCI using resources of a LAA-Cell. For example, the WTRU may route any UCI related to the LAA operation to a transmission associated with a carrier in the licensed domain independently of whether or not the WTRU has a resource for a PUSCH transmission for a LAA-Cell ” (paragraph [0278]). 
“If the WTRU may perform transmission simultaneously on PUSCH and PUCCH (e.g., resources are available and the WTRU is configured for such operation), the WTRU may determine that a first type of the UCI e.g., HARQ-ACK may be transmitted on a PUSCH transmission while the second type of UCI e.g., the CSI may be transmitted on a PUCCH transmission, or vice-versa (paragraph 268). 
“In another example, the scheduling information for UCI may indicate a resource corresponding to a PUCCH transmission even if the WTRU is expected to perform a transmission on PUSCH simultaneously, e.g., for a given cell group (CG). In such case, the WTRU may perform the transmission of the applicable UCI using the indicated resource if simultaneous PUCCH and PUSCH transmission is configured, e.g., for the concerned CG” (paragraph [0329]). 
“In some examples, a maximum payload may be configured in case of transmission of HARQ-ACK and periodic CSI” (paragraph [0331]). 
Accordingly, it is clear that Marinier in combination with Uchino disclose “receiving, from a terminal, first control information on a PUSCH of a secondary cell (Scell) other than an unlicensed band Scell and second control information on a PUCCH, in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH, and the PUSCH is not transmitted on a primary cell (Pcell)and the PUSCH is transmitted on the Scell, wherein the first control information is periodic channel state information (CSI) and the second control information is a HARQ ACK”. 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 2-3, 6-7, 10-11 and 14-15).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 4-5, 8-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2020/0235892 A1), hereinafter “Marinier” in view of Uchino et al. (US 2015/0334699 A1), hereinafter “Uchino”.
Regarding claim 1, Marinier discloses a method performed by a base station in a communication system (Figs. 1A-1C, 5, radio access network and an example core network that may be used within the communications system) , the method comprising: 
receiving, from a terminal, first control information on a physical uplink shared channel (PUSCH) of a secondary cell (SCell) (paragraphs [0268], [0277], [0278],[0329], [0331], UCI on resources of a serving cell of a licensed band) other than an unlicensed band SCell (paragraphs [0268], [0277], [0278], [0329], [0331], WTRU may not transmit any UCI using resources of a LAA-Cell) and second control information on a physical uplink control channel (PUCCH) (paragraphs [0268], [0277], [0278],[0329], [0331], transmission simultaneously on PUSCH and PUCCH), in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH (paragraphs [0268], [0277], [0278],[0329], [0331], resources are available and the WTRU is configured for such operation), wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid automatic repeat request (HARQ) acknowledgement (ACK) (paragraphs [0268], [0277], [0278],[0329], [0331], a first type of the UCI e.g., HARQ-ACK may be transmitted on a PUSCH transmission while the second type of UCI e.g., the CSI may be transmitted on a PUCCH transmission, or vice-versa).  
While Marinier implicitly refers to “the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell” (paragraphs [0268], [0277], [0278],[0329], [0331], a transmission associated with a carrier in the licensed domain independently of whether or not the WTRU has a resource for a PUSCH transmission for a LAA-Cell), Uchino from the same or similar field of endeavor explicitly discloses the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell (Fig. 9, paragraph [0069], no PCell PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell” as taught by Uchino, in the system of Marinier, so that it would provide the user apparatus that can determine a cell for uplink on which uplink control information should be transmitted by a PUSCH in a case where the uplink control information is transmitted via a PUSCH by performing piggyback in carrier aggregation using a plurality of cells supporting PUCCH (Uchino, paragraph [0018]).
Regarding claim 4, Marinier in view of Uchino disclose the method according to claim 1.
While Marinier implicitly refers to other than an unlicensed band SCell with a smallest SCell index (paragraphs [0268], [0277], [0278], [0329], [0331], WTRU may not transmit any UCI using resources of a LAA-Cell) ,Uchino from the same or similar field of endeavor explicitly discloses the first control information is received on the PUSCH of the SCell other than an unlicensed band SCell with a smallest SCell index (Fig. 9, paragraph [0069], PUSCH of the SCell#0 of the smallest Index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first control information is received on the PUSCH of the SCell other than an unlicensed band SCell with a smallest SCell index” as taught by Uchino, in the system of Marinier, so that it would provide the user apparatus that can determine a cell for uplink on which uplink control information should be transmitted by a PUSCH in a case where the uplink control information is transmitted via a PUSCH by performing piggyback in carrier aggregation using a plurality of cells supporting PUCCH (Uchino, paragraph [0018]).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the terminal.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the terminal.

Regarding claim 9, this claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the terminal.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the terminal.

Allowable Subject Matter
9.	Claims 2-3, 6-7, 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 1, 5, 9 and 13) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-3, 6-7, 10-11 and 14-15, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the first control information and the second control information are received on the PUCCH, in case that the PUSCH is transmitted only on SCell associated with an unlicensed band and the first control information and the second control information are received on a same subframe without the PUSCH”.

Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414